                      Case 3:20-cv-00004-CAR Document 5 Filed 02/06/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                    Middle District of Georgia

                                                              )
                                                              )
                                                              )
                    TIKORYA DANIEL                            )
                            Plaintiff(s)                      )
                                                              )
                                v.                                    Civil Action No. 3:20-CV-4-CAR
                                                              )
                                                              )
                                                              )
                                                              )
                          EXPERIAN                            )
                           Defendant(s)                       )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

EXPERIAN
PO Box 4500
Allen, TX 75013


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

TIKORYA DANIEL
305 EVANS ST
ATHENS, GA 30606


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


Date:          February 6, 2020                                                   Gail G. Sellers, Deputy Clerk
                                                                                  Signature of Clerk or Deputy Clerk
